Citation Nr: 1012844	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  05-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In March 2009, the Veteran testified at a 
Travel Board hearing before the undersigned.

In a May 2009 decision, the Board denied an increased 
evaluation for low back strain.  The Veteran appealed the 
Board's May 2009 decision as to the issue of an increased 
evaluation for low back strain to the United States Court of 
Appeals for Veterans Claims (Court).  

Pursuant to a Joint Motion for Remand (JMR), the Court 
vacated the Board's May 2009 decision as to the issue of an 
increased evaluation for low back strain and remanded the 
matter to the Board.  

Additional relevant evidence has been associated with the 
claims folder subsequent to the issuance of the November 
2007 supplemental statement of the case.  However, the 
Veteran's attorney waived RO consideration of this evidence.  
See Written statement dated March 2, 2010.  

Issues of entitlement to secondary service connection for a 
heart disorder, entitlement to a compensable evaluation for 
residuals of a fractured left hand, entitlement to a 
compensable evaluation for residuals of a laceration of the 
right hand, and entitlement to a total disability based on 
individual unemployability (TDIU) were addressed in the 
Board's May 2009 REMAND and are still undergoing 
development.  These issues have not yet been returned to the 
Board for consideration.



FINDINGS OF FACT

1.  Prior to July 6, 2009, the Veteran's low back disorder 
was manifested by no more than moderate limitation of motion 
of the lumbar spine; forward flexion of the thoracolumbar 
spine was not limited to 30 degrees or less; and there was 
no ankylosis, no intervertebral disc disease, and no severe 
manifestations.

2.  As of July 6, 2009, the Veteran had severe limitation of 
motion of the lumbar spine to include forward flexion of the 
thoracolumbar spine to 30 degrees, but no ankylosis of the 
thoracolumbar spine and no intervertebral disc disease.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2009, the criteria for a rating in 
excess of 20 percent for low back strain have not been met.  
38 U.S.C.A § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 
5003, 5292, 5294 (from September 23, 2002); Diagnostic Codes 
5003, 5237, 5242 (2009).

2.  As of July 6, 2009, the criteria for a 40 percent rating 
for low back strain have been met.  38 U.S.C.A § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5292, 5294 
(from September 23, 2002); Diagnostic Codes 5003, 5237, 5242 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326. 

Prior to the initial adjudication of the claim, a VCAA 
letter was sent in January 2004.  The letter fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In particular, the VCAA notification 
informed the Veteran about: (1) the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) the information and evidence that VA will seek to 
provide; and (3) the information and evidence that he is 
expected to provide.  Thereafter, additional VCAA letters 
were sent in November 2004 and February 2009.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence 
of the effect of his worsening disability on his daily life, 
nor is VA required to notify the Veteran of diagnostic codes 
that his disability may be rated under.  See Vazquez-
Flores/Wilson v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 
4, 2009).  Nonetheless, the Board notes that, in the 
February 2009 letter, the Veteran was informed of the 
diagnostic codes that his disability may be rated under, and 
was notified that he may submit evidence regarding the 
impact of his disability on his employment and daily life.

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, 
is available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected disability since the 
claimant was last examined in July 2009.  38 C.F.R. 
§ 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-
95.  The Veteran was recently afforded a new examination by 
VA in July 2009.  This examination is adequate as the claims 
file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran provided findings in 
sufficient detail, and provided rationale.  See Steff v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The records 
satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased-rating claim has been 
pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 
(2007) (Board finding that veteran had disability "at some 
point during the processing of his claim," satisfied service 
connection requirement for manifestation of current 
disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 
(2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
Court found no basis for drawing a distinction between 
initial ratings and increased rating claims for applying 
staged ratings.  Accordingly, it was held that ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case, there has been a material 
change in the disability level and staged ratings are 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

During the pendency of the Veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The Veteran was notified of 
this change in a statement of the case (SOC) issued in 
August 2005.  The RO addressed the Veteran's claim for 
increase under both the old criteria in the Schedule and the 
current regulations.  See SOC dated in August 2005.  Thus, 
there is no prejudice to the Veteran for the Board to apply 
the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The change, effective September 26, 2003, renumbered all of 
the spine diagnostic codes, and provided for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a 
(2009).  Nevertheless, because the Veteran's claim for 
increase was filed before the change to the regulations, VA 
must consider both old and new rating criteria, and apply 
the criteria most favorable to the Veteran's claim.

Under the old rating criteria, the Veteran's lumbosacral 
strain was initially rated utilizing Diagnostic Code 5294.  
38 C.F.R. § 4.71a, Diagnostic Code 5294 (2002).  Under 
Diagnostic Code 5294, a 20 percent evaluation is for 
application when there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent evaluation, the highest 
rating available under Diagnostic Code 5294, is for 
application when there are severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic 
changes, or some of the above with abnormal mobility on 
forced motion.

At the time the Veteran filed his claim for an increased 
rating in May 2003, limitation of motion of the lumbar spine 
was evaluated utilizing the rating criteria found at 
Diagnostic Code 5292.  38 C.F.R. § 4.71a (2002).  Under 
Diagnostic Code 5292, a 20 percent rating is for application 
when there is moderate limitation of motion, and a 40 
percent rating is for application when there is severe 
limitation of motion.

As noted above, the changes to rating disabilities of the 
spine became effective September 26, 2003.  The change 
provided for the evaluation of all spine disabilities under 
a new General Rating Formula for Diseases and Injuries of 
the Spine, including lumbosacral strain under Diagnostic 
Code 5237, spinal stenosis under DC 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.

A low back disability may be evaluated under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results 
in the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, The Spine, Note 
(6), if intervertebral disc syndrome is present.  

The General Rating Formula for Diseases and Injuries of the 
Spine, for Diagnostic Code 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine is rated as 100 
percent disabling.  

Unfavorable ankylosis of the entire thoracolumbar spine is 
rated as 50 percent disabling.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine is rated as 40 percent disabling.

Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine is 
rated as 30 percent disabling.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis is rated as 20 percent disabling.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height is rated as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to 
the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for 
each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of 
the spine, the range of motion of the spine in a 
particular individual should be considered normal for 
that individual, even though it does not conform to the 
normal range of motion stated in Note (2). Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is 
normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.

Diagnostic Code 5243 indicates to rate intervertebral disc 
syndrome either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when 
all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months is rated as 60 
percent disabling.

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months is rated as 40 percent disabling.

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months is rated as 20 percent disabling.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months is rated as 10 percent disabling.

Note (1): For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and 
treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects 
in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes 
under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).

Historically, in December 1964, the Veteran was granted 
service connection for a low back strain and a 10 percent 
evaluation was assigned under Diagnostic Code 5294.  In 
February 1971, the RO increased his evaluation to 20 percent 
under Diagnostic Code 5294.  That rating was thereafter 
confirmed and continued.  In May 2003, the Veteran filed a 
claim for an increased evaluation for his service-connected 
lumbosacral strain.

Private records show that in December 2000 the Veteran 
complained of back pain.  Examination showed low back 
tenderness with good range of motion on straight leg and 
normal deep tendon reflexes in the lower extremities.  In 
August 2002, low back tenderness was noted.  In February 
2004, paraspinal muscles were noted to be tender.

In February 2004, the Veteran was examined by VA for 
evaluation of the hips.  It was noted that he could flex to 
100 degrees, extend to 15 degrees, adduct to 15 degrees, 
abduct to 30 degrees, externally rotate to 30 degrees and 
internally rotate to 25 degrees.  The examiner noted that 
limitation of motion is due to pain and is not additionally 
limited by fatigue, weakness, lack endurance or 
incoordination.  X-rays of the sacroiliac joint showed 
bilateral ankylosis.  The diagnosis was, left hip/sacroiliac 
injury and weakness-sacroiliac ankylosis is demonstrated on 
X-ray examination.  Left extremity weakness was noted to be 
more consistent with left hemiparesis due to cerebrovascular 
accident.

The Veteran was examined by VA in December 2004.  He 
reported having back pain that is constant and localized.  
He noted the pain level to be 9 out of 10.  He stated that 
at the time of pain he can sometimes function and that his 
condition does not cause incapacitation.  He reported that 
he could not do the normal daily routines he used to do.  On 
examination, his gait was noted to be abnormal.  This was 
described as slightly slow and status post CVA affecting the 
lower extremity and unrelated to this examination.  His 
posture was noted to be normal.  There were no complaints of 
radiating pain.  Muscle spasm was absent.  There was no 
tenderness and straight leg raising was negative, 
bilaterally.  Flexion was to 75 degrees and extension was to 
25 degrees.  Lateral flexion and rotation were to 25 degrees 
bilaterally.  The range of motion of the spine was noted to 
be not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  There 
was no ankylosis of the spine.  It was reported that there 
are no signs of intervertebral disc syndrome with chronic 
and permanent nerve root involvement.  X-rays showed 
degenerative arthritis.  The finding was chronic low back 
lumbosacral strain.

The Veteran was examined by VA in March 2006.  He complained 
of low back pain.  The Veteran reported pain radiation into 
his left buttock area with any movement of the lumbar spine.  
He had moderate paraspinal spasm.  It was reported that no 
spinal ankylosis was present.  Lumbar flexion was to 60 
degrees and extension was to 15 degrees.  Rotation was to 20 
degrees bilaterally, and lateral flexion was to 25 degrees 
bilaterally.  The examiner noted that limitation of motion 
was due to pain.  He further noted that upon repetitive use 
limitation of motion was not additionally limited by 
fatigue, weakness, lack of endurance or incoordination.  The 
examiner did not explain to what degree the pain was 
limiting.  The Veteran was able to move his spine to the 
degrees indicated, in each direction.  The Board cannot 
speculate if pain caused further limitation.  

The examiner further stated that no intervertebral disc 
syndrome was present.  X-rays were reported to show mild 
hypertrophic spurring.  The diagnosis was, low back strain 
with the subjective factor of pain and objective factor of 
restricted motion; no intervertebral disc syndrome is 
present.

A private magnetic resonance imaging (MRI) performed in 
August 2008 showed moderate degenerative discogenic changes 
of the lumbar spine.  There was narrowing at the T12-L1, L1-
L2, L2-L3, L3.L4, and L5-S1.  Private records show that in 
January and February 2009, the Veteran underwent lumbar 
facet injections.

The Court remanded this case for the Board to determine if 
the March 2006 examination was inadequate because the 
examiner did not indicate whether the range of motion 
identified was with, or without pain, and did not state when 
pain set in.  As noted above, the March 2006 examiner did 
not include that information and the Board is unable to 
speculate in that regard.  However, after the Board's prior 
May 2009 decision, the Veteran was afforded another July 
2009 examination which does provide such information.  As 
such, a remand for further evaluation is unnecessary.  

On July 6, 2009, the Veteran was examined by VA.  The claims 
file was reviewed.  The history of the Veteran's back 
disorder was addressed.  The Veteran used a cane with 
ambulation.  The examiner indicated that there had been no 
hospitalization or surgery to the spine.  There was no 
urinary or bowel dysfunction.  The Veteran did not have 
numbness, paresthesia, leg or foot weakness, but he had 
experienced falls.  He also had been treated with lumbar 
spine injections for pain.  He did not have fatigue, 
weakness, guarding, atrophy, or spasms.  He had stiffness 
and pain.  He also had tenderness and the back disorder was 
responsible for his abnormal gait/abnormal spinal contour.  
There were no flare-ups of the back disorder.  There were 
also no incapacitating episodes.  The Veteran leaned to the 
left side and exhibited a wide-based, antalgic gait.  
However, muscle tone was normal and there was no atrophy.  
The Veteran had decreased motion.  He had flexion to 30 
degrees, extension to 10 degrees, left lateral flexion to 15 
degrees, right lateral extension to 10 degrees, right 
lateral flexion to 10 degrees, and right lateral rotation to 
15 degrees.  However, there was no objective evidence of 
pain on motion.  Also, there was no objective evidence of 
pain following repetitive motion nor were there additional 
limitations after three repetitions of motion.  The Veteran 
had pain in general, not on motion.  The general pain was 
described as a dull ache which was moderate in intensity and 
it occurred daily.  There was no radiation of the pain.  

X-rays revealed narrowing of all disc spaces, more in the 
lower lumbar spine.  The vertebral body heights were 
preserved.  There was demineralization of the bones.  There 
were bone spurs at the anterior margins of the lumbar 
vertebra. There was no acute fracture or dislocation.  The 
alignment was normal.  There were minor vascular 
calcifications.  With regard to activities, there was mild 
impairment on chores, exercise, feeding, toileting, and 
grooming.  There was moderate impairment on shopping, 
sports, traveling, bathing, and dressing.  There was severe 
impairment on recreation.  It was noted that the Veteran's 
back disorder may interfere with employment.  

In this case, the Board finds that the Veteran is not 
entitled to a rating in excess of the currently assigned 20 
percent prior to July 6, 2009 (the date of the most recent 
VA examination), under either the old or new rating 
criteria.  The Board notes the reach of the new criteria can 
be no earlier than September 26, 2003, the effective date of 
the change.  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

Regarding the rating criteria in effect prior to September 
26, 2003, under Diagnostic Code 5292, the Veteran is not 
entitled to a higher 40 percent evaluation because the 
clinical evidence does not reflect that he had severe 
limitation of motion. As noted in the December 2004 
examination, lumbar flexion was to 75 degrees (90 is full 
range of motion), and extension was to 25 degrees.  In March 
2006, flexion was to 60 degrees and extension was to 15 
degrees.  These findings do not correspond to severe 
limitation of motion, which is required to obtain a 40 
percent evaluation under Diagnostic Code 5292.

Additionally, a higher 40 percent rating is not for 
application under the old rating code 5294.  The evidence 
does not show listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, or marked limitation of 
forward bending in the standing position.  Rather, in 
December 2004 the Veteran's posture was noted to be normal 
and forward flexion was to 75 degrees.  On examination of 
the spine March 2006, there was symmetry in spinal 
appearance, curvature, and motion.  Forward flexion was to 
60 degrees.  The medical evidence does demonstrate some loss 
of lateral motion with osteo-arthritic changes and joint 
space narrowing.  See VA examinations of December 2004 and 
March 2006 showing lateral motion to 25 degrees; X-ray 
findings of arthritis in December 2004 and MRI of August 
2008 showing joint space narrowing.  However, there has 
never been any indication of abnormal mobility on forced 
motion (i.e., some of the above with abnormal mobility on 
forced motion).  As such, the Veteran is not entitled to an 
increased rating under the old rating criteria, prior to 
July 6, 2009.  Further, there is no showing of ankylosis 
(Diagnostic Code 5286, 5289) or a fracture of the vertebrae 
(Diagnostic Code 5285).  In addition, it was specifically 
determined that the Veteran has not been shown to have 
intervertebral disc disease, so Diagnostic Code 5293 does 
not apply.

In order to obtain a higher 40 percent rating under the new 
criteria, forward flexion must be 30 degrees or less, or the 
medical evidence must show favorable ankylosis of the entire 
thoracolumbar spine.  In this case, prior to July 6, 2009, 
forward flexion was to 75 degrees and to 60 degrees.  The 
evidence does not show that pain limited this motion to 30 
degrees.  In December 2004, flexion was to 75 degrees and 
the examiner stated that range of motion of the spine was 
not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  In March 
2006, flexion was to 60 degrees and the examiner noted that 
limitation of motion was due to pain.  The examiner did not 
explain to what degree the pain was limiting.  However, he 
did note that upon repetitive use limitation of motion was 
not additionally limited by fatigue, weakness, lack of 
endurance, or incoordination.  The Board cannot speculate if 
pain caused further limitation.  

Additionally, the medical evidence of record does not 
demonstrate favorable ankylosis of the entire thoracolumbar 
spine.  It is noted that in February 2004 sacroiliac 
ankylosis was noted, but lumbar ankylosis has not been 
documented.  As the Veteran has not been diagnosed with 
intervertebral disc disease, consideration of an indication 
of incapacitating episodes is not warranted.  Nonetheless, 
no incapacitating episodes are reflected.  Thus, at no time 
since the new criteria became effective until July 6, 2009, 
did the Veteran meet the criteria for a rating in excess of 
20 percent.

The Veteran has been noted to have degenerative arthritis of 
the lumbar spine.  Degenerative arthritis established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by the limitation of 
motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations shall be rated as 20 percent disabling, and 
involvement of two or more major joints or two or more minor 
joint groups without occasional incapacitating exacerbations 
shall be rated as 10 percent disabling.  The 20 percent and 
10 percent ratings based on X-ray findings without 
limitation of motion will not be combined with ratings based 
on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  As the Veteran experiences painful motion in 
relation to his back disorder to a compensable level, the 
disability is rated under the diagnostic code that provides 
rating criteria for the individual disability.

The Board notes that the new rating criteria calls for 
evaluating any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately under an appropriate 
diagnostic code.  In this case, the Board finds that 
objective neurologic abnormalities have been demonstrated; 
however, they have been attributed to the Veteran's 
cerebrovascular accident and not his lumbar spine disorder.  
Accordingly, the Veteran is not entitled to a separate 
evaluation for neurological symptoms.

Again, the Board has considered functional loss, prior to 
July 6, 2009.  In December 2004, the examiner noted that the 
range of motion of the spine was noted to be not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use, and in 
March 2006, the examiner noted that limitation of motion is 
due to pain and upon repetitive use, and not additionally 
limited by fatigue, weakness, lack of endurance or 
incoordination.  However, the examiner did not indicate that 
pain limited function to a severe degree.  The exact degree 
that pain limited motion, if applicable, was not indicated.  
As noted, the Board cannot speculate in that regard.  
However, despite any pain, movement was significantly more 
than required for a higher rating.  Further, overall, the 
record shows that the Veteran's disability level was no more 
than moderate, even considering the DeLuca factors.  The 
evidence of record showed no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within the 20 percent 
evaluation.  In this regard, the Board notes that the 
current 20 percent evaluation contemplates the functional 
loss of range of motion exhibited by the Veteran after 
taking into account endurance, functional loss due to pain, 
pain on use, and fatigability.

However, as of July 6, 2009, the Veteran demonstrated severe 
limitation of motion under both the old and new criteria.  
Flexion was limited to 30 degrees, significantly worse that 
on the prior examination.  As such, a 40 percent rating is 
warranted as of that date.  That is the highest rating under 
the old criteria.  See Diagnostic Code 5292.  Under the new 
criteria, in order for a rating in excess of 40 percent to 
be warranted, the evidence must show unfavorable ankylosis 
of the entire thoracolumbar spine.  The Veteran does not 
have unfavorable ankylosis of the entire thoracolumbar 
spine.  As discussed above, he does not have neurological 
impairment due to his service-connected back disorder.  Nor 
is there evidence of intervertebral disc syndrome or of any 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002), Diagnostic Code 5243 (2009).  Thus, a rating in 
excess of 40 percent is not warranted, from July 6, 2009.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, prior to July 6, 2009, the preponderance of the 
evidence is against a rating in excess of 20 percent.  
However, as of July 6, 2009, the evidence supports a higher 
rating of 40 percent, and not higher, for low back strain.

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 
229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran 
is entitled to an extraschedular rating.  First, the Board 
must first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's low back disability with the established criteria 
found in the rating schedule for low back disability (as 
discussed in detail above) shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his low 
back disability.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disability, beyond the impairment contemplated within the 
rating criteria.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
Factors such as requiring periodic medical attention are 
clearly contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Prior to July 6, 2009, a rating in excess of 20 percent for 
low back strain is denied.

As of July 6, 2009, a 40 percent rating for low back strain 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


